Citation Nr: 0704031	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-16 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for migraines. 

2.  Entitlement to an initial evaluation in excess of 60 
percent for urinary incontinence

3.  Entitlement to service connection for bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
migraines and urinary incontinence and assigned initial 
evaluations of 10 and 20 percent, respectively, effective 
July 2, 2001.  By that same rating action, the RO also denied 
service connection for arthritis of the feet.  

During the pendency of the appeal, the jurisdiction of the 
veteran's claims was transferred to Baltimore, Maryland RO.  
The veteran has timely appealed the May 2003 rating action to 
the Board (see, Decision Review Officer's Conference Report, 
dated and signed by the appellant in May 2004, serving as 
veteran's substantive appeal (Form 9) with respect to the 
issues of entitlement to higher initial evaluations for 
migraines and urinary incontinence, respectively).

By rating action in August 2003 the initial evaluation for 
migraines was raised to 30 percent effective July 2, 2001.  
In a December 2004, rating action the RO assigned initial 
evaluations of 50 percent for migraines, and 60 percent for 
urinary incontinence, both effective July 2, 2001.  However, 
the veteran is presumed to be seeking the maximum possible 
evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the May 2003 rating action, the RO granted service 
connection for recurrent bronchitis and assigned an initial 
noncompensable evaluation. The RO accepted a Decision Review 
Officer's Conference Report, dated and signed by the 
appellant in May 2004, as a notice of disagreement with the 
initial noncompensable evaluation assigned to the service-
connected recurrent bronchitis.  In January 2005, the RO 
issued a statement of the case addressing the issue of 
entitlement to an initial noncompensable evaluation for 
recurrent bronchitis; the RO assigned an initial 30 percent 
evaluation to the recurrent bronchitis.  In her substantive 
appeal (Form 9) the veteran specifically stated that she was 
not seeking appellate review of the bronchitis claim, and the 
RO has not certified the issue as being on appeal.  
Therefore, this issue will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006).  


FINDINGS OF FACT

1.  The veteran's migraines and urinary incontinence have 
been assigned 50 and 60 percent initial evaluations, the 
highest available schedular disability ratings under their 
respective diagnostic codes. 

2.  There is no evidence of exceptional factors, such as 
frequent hospitalizations or marked interference with 
employment due to the service-connected migraine headaches or 
urinary incontinence to warrant referral for consideration of 
extra-schedular evaluations for either disability.

3.  A current bilateral foot disability is not related to a 
disease or injury in service; and arthritis of the feet has 
not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for migraines have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.124a, Diagnostic Code, 8100 (2006).

2.  The criteria for an initial evaluation in excess of 60 
percent for urinary incontinence have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.115a, 4.115b, Diagnostic Code 7542 
(2006).

3.  A bilateral foot disorder was not incurred in or 
aggravated by service, nor may arthritis of the feet be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002);
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of (1) any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must also 
inform the claimant of any information and evidence (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, VA informed her of 
the evidence needed to substantiate the claim in a letter, 
dated in January 2003.  She was asked to submit or identify 
evidence relevant to her claim, including clinical evidence 
from a doctor (private or VA) reflecting that it was caused 
or aggravated by a disease or injury during military service. 

The veteran was informed that VA would make reasonable 
efforts to assist her in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  She was also informed that it was her 
responsibility to submit all records not in the possession of 
a Federal agency, which should have put her on notice that 
she was responsible for submitting relevant records in her 
possession.  

Thus, the discussion contain in the January 2003 letter 
furnished the appellant notice of the types of evidence she 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that she possessed or knew of that could help to 
substantiate her claim for service connection for a bilateral 
foot disorder. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for service 
connection for a bilateral foot disorder is being denied, no 
effective date or rating is being set, and the lack of notice 
as to these elements is not prejudicial.  

With regards to the veteran's claim for initial evaluations 
in excess of 50 and 60 percent for service-connected migraine 
headaches and urinary incontinence, respectively, in Dingess, 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess v. 
Nicholson, at 490-1.

The January 2003 notice required by the VCAA was provided 
before the RO adjudicated the veteran's claims in May 2003. 

Regarding VA's duty to assist the appellant with his claims 
of entitlement to service connection for a bilateral foot 
disorder and initial evaluations in excess of 50 and 60 
percent for migraine headaches and urinary incontinence, 
respectively, service medical records, relevant post-service 
VA clinical treatment and examination reports, statements, 
and hearing testimony of the veteran have been associated 
with the claims files.  

II.  Initial Evaluation Claims

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 
38 C.F.R. § 4.1 (2006).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
her migraine headaches and urinary incontinence. These 
matters, therefore, are to be distinguished from one in which 
a claim for an increased rating of a disability has been 
filed after a grant of service connection. The Court has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Concerning the service-connected migraines, the RO has 
assigned an initial evaluation of 50 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. According to this Diagnostic 
Code, migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  An 
evaluation in excess of 50 percent is not provided under the 
Rating Schedule for migraines.  Id.

Regarding the service-connected urinary incontinence, the RO 
has assigned an initial evaluation of 60 percent disability 
pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7542, 
Neutrogenic bladder.  Diagnostic Code 7542 directs the 
disability to be rated by analogy to voiding dysfunction.  
Id.  Voiding dysfunction may be rated according to three 
separate categories:  urine leakage, urinary frequency, or 
obstructed voiding.  38 C.F.R. § 4.115(a).  The current 
evaluation of 60 percent is the maximum schedular rating for 
voiding dysfunction.  Id. 

There are no applicable bases for awarding a higher rating 
under a different diagnostic code or other rating criteria.  
Specifically, the relevant portion of the Rating Schedule 
provides for, and the RO has also considered, a rating 
greater than 60 percent for renal dysfunction, characterized 
by persistent edema and albuminuria with BUN 40 to 80mg%;or, 
creatine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  See, 38 C.F.R. § 4.115(a).  

In this regard, a July 2004 VA hospitalization report 
reflects that the veteran's extremities revealed no evidence 
of edema.  The veteran had good muscle tone.  Lab results 
showed blood urea nitrogen (BUN) and creatine of 12 and 0.9, 
respectively.  Thus, the clinical record before the Board 
does not reveal evidence indicating that the veteran 
currently experiences any renal dysfunction as a complication 
of her service-connected urinary incontinence.  Therefore, 
the Board finds that the veteran is most appropriately 
evaluated as directed under Diagnostic Code 7542.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board 
has discretion to choose a diagnostic code so long as it is 
supported by explanation and evidence).

Analysis

The rating schedule does not provide for initial evaluations 
in excess of the currently assigned 50 and 60 percent for the 
service-connected migraines or urinary incontinence, 
respectively.  Higher initial evaluations would only be 
available on an extraschedular basis.

The criteria for referral of an issue for assignment of an 
extra-schedular evaluation require a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  

In this case, the Board finds that there is no showing that 
the veteran's service-connected migraine headaches and 
urinary incontinence present so exceptional or so unusual a 
disability picture as to warrant the assignment of initial 
evaluations in excess of 50 and 60 percent, respectively, on 
an extra-schedular basis.  
See 38 C.F.R. § 3.321.  

Specifically, the record is devoid of evidence showing that 
the veteran's service-connected migraine headaches and 
urinary incontinence results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  

In fact, the veteran has not worked since April 3, 2003, and 
she has been in receipt of a total rating based on individual 
unemployability due to his service-connected migraines and a 
psychiatric disorder since that date.  Accordingly, there 
could not be marked interference with employment since that 
date.

Prior to that date, the veteran was in receipt of an 
evaluation for migraines that contemplated severe economic 
inadaptability.  Since the schedular evaluation contemplated 
severe economic impairment, an extraschedular evaluation 
would require marked interference with employment beyond that 
compensated on a schedular basis.  

The July 2004, examination shows that the veteran remained 
employed as a civil service employee until March 2003, when 
she quit due to headaches.  Outpatient treatment records show 
the veteran's report that she was fired.  She has not 
reported marked interference with employment prior to that 
time, and there is no other evidence of marked interference 
with employment beyond that contemplated in the rating 
schedule.

In addition, neither the service-connected urinary 
incontinence or migraine headaches has been shown to require 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  VA records show that since she was discharged 
from military service in July 2001, she has been hospitalized 
on only one occasion for urinary incontinence (see, VA 
clinical treatment report, dated in July 2004), and has never 
been hospitalized for migraines.  

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2 (2006).  In the absence of 
evidence of the requisite factors for an extra- schedular 
rating under 38 C.F.R. § 3.321(b)(1), the Board is not 
required to remand the claims for initial disability ratings 
in excess of 50 and 60 percent for urinary incontinence and 
migraine headaches, respectively, to the RO for the 
procedural actions outlined therein.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection for Bilateral Foot Disorder

Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Factual Background

The veteran contends that her current bilateral foot 
disorder-claimed as pes planus, arthritis of the feet and 
hallux valgus, had its onset during military service, 
particularly as a result of wearing combat boots.  
(Transcript (T.) at page (pg.) 11).  She maintains that her 
bilateral foot pain is not a result of her service-connected 
right heel spur.  (T. at pg. 12).

Service medical records are entirely devoid of any subjective 
complaints and clinical findings of a bilateral foot 
disability. 

Post-service VA treatment and examination reports, dating 
from June 2001 to May 2005, are of record.  During a June 
2001 VA QTC examination, X-rays of the feet did not reveal 
any evidence of arthritis.  Indeed, the first post-service 
evidence of any bilateral foot disability was in January 
2003, when the veteran was diagnosed as having mild, right 
pes-planus.  At that time, X-rays of the feet did not reveal 
any evidence of arthritis (see January 2003 VA QTC Internal 
Medicine Evaluation Report).  

When seen in a VA outpatient clinic in October 2003, the 
veteran complained of painful forefoot and arch that was 
greater in the right foot.  The veteran related that her 
entire family acquired flat feet with age.  An assessment of 
flexible bilateral pes planus was entered.  An August 2004 VA 
outpatient reports reflects assessments of:  pes planus, 
hammer toes and hallux limitus.  

Upon evaluation by VA in May 2005, the VA examiner opined, 
after reviewing the claims file and a physical evaluation of 
the veteran's feet, that it was not at least as likely as not 
that her bilateral foot disability--then diagnosed as 
bilateral flexible pes planus and hallux rigidus (limitus) of 
the metatarsalphalangeal joint of the right big toe--were 
related to her service activity.  In bolstering his opinion, 
the VA examiner opined that there was no documentation that 
the veteran had ever sought evaluation or treatment for her 
feet during activity duty or that she was placed on temporary 
profile as a result of a foot condition.  

Analysis

While there is no indication in the veteran's service medical 
records of any subjective complaints or clinical findings 
referable to the feet, the veteran is competent to report the 
irritation caused by her boots.  There is no evidence 
rebutting her history.  Accordingly, the element of an in-
service injury is satisfied.

The post-service findings of pes planus and a disability of 
the right great toe, satisfy the requirement that there be a 
current disability.  

There is, however, no competent evidence relating the current 
disabilities to a disease or injury in service.  Finally, 
none of the veteran's post-service medical records positively 
link her current bilateral foot disorder to her active duty 
service.  Indeed, the only opinion of record is that of a VA 
examiner in May 2005, wherein he opined that there was no 
etiological relationship between any current bilateral foot 
disorder and the veteran's military service.  

As a lay person, the veteran is not competent to provide an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Although the veteran has contended that she has a chronic 
disease, namely arthritis, arthritis of the feet was not 
manifested in service or within a year of service discharge 
in July 2001.  In fact, there is no medical evidence of 
arthritis at any time up to the present.  The veteran is not 
competent to provide a medical diagnosis.  Grottveit.  
Therefore, the preponderance of the evidence is against 
service connection for bilateral foot disorder, on a direct 
or presumptive basis.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  


ORDER

An initial evaluation in excess of 50 percent for service-
connected migraine headaches is denied. 

An initial evaluation in excess of 60 percent for service-
connected urinary incontinence is denied. 

Service connection for a bilateral foot disorder is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


